Citation Nr: 1535329	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  08-03 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the right knee.

2.  Entitlement to a higher initial rating for right knee instability, rated noncompensable prior to May 25, 2010 and 10 percent disabling since that date.

3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the left knee.

4.  Entitlement to a higher initial rating for left knee instability, rated 10 percent disabling prior to June 11, 2014 and 20 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to February 1985 and from April 1985 to June 2005.  She received the Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the right and left knee and assigned initial 10 percent disability ratings, both effective from July 1, 2005.

In September 2010, the RO assigned an initial 10 percent rating for right knee instability, effective from May 25, 2010.

In March 2011, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability due to surgical or other treatment requiring convalescence, effective from August 17, 2010 through September 30, 2010.  An initial 10 percent rating was resumed from October 1, 2010.

As the Veteran was granted a total rating from August 17, 2010 through September 30, 2010 for her service-connected right knee disability, the rating for that disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded these matters in September 2011 for further development.

In December 2012, the Board granted an initial 10 percent rating for left knee instability, but otherwise denied the appeal for higher initial ratings for the service-connected right and left knee disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In September 2013, the Court set aside the Board's December 2012 decision, in part, and remanded the case for readjudication in compliance with directives specified in an August 2013 Joint Motion filed by counsel for the Veteran and VA.

The RO implemented the Board's grant of an initial 10 percent rating for left knee instability, effective from July 1, 2005, by way of a December 2012 rating decision.

In April 2014, the Board remanded these matters for further development.

In September 2014, the Appeals Management Center assigned an initial 20 percent rating for left knee instability, effective from June 11, 2014.


FINDINGS OF FACT

1.  Degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the right knee has resulted in limitation of knee flexion to at most 80 degrees and limitation of knee extension to at most 7 degrees and there has been no additional functional impairment of the knee due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

2.  The Veteran has experienced slight right knee instability since May 25, 2010, but there is no evidence of right knee instability prior to that date.

3.  Degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the left knee has resulted in limitation of knee flexion from 40 degrees to normal and limitation of knee extension from 0 to 10 degrees and there has been no additional functional impairment of the knee due to weakened movement, excess fatigability, incoordination, pain, or flare ups; the maximum limitations of left knee flexion and extension have not occurred simultaneously during the claim period.
4.  The Veteran experienced slight left knee instability prior to June 11, 2014 and has experienced moderate left knee instability/recurrent subluxation since that date.


CONCLUSIONS OF LAWS

1.  The criteria for an initial rating higher than 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5258-5263 (2014).

2.  The criteria for an initial compensable rating prior to May 25, 2010 and an initial rating higher than 10 percent since that date for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 44.71a, Diagnostic Code (DC) 5257 (2014).

3.  The criteria for an initial rating higher than 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5258-5263.

4.  The criteria for an initial rating higher than 10 percent prior to June 11, 2014 and an initial rating higher than 20 percent since that date for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 44.71a, Diagnostic Code (DC) 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The instant appeal arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection for bilateral knee disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of her service-connected right and left knee disabilities.

In its September 2011 and April 2014 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, ask the Veteran to identify any additional relevant VA and private treatment records, notify the Veteran that she may submit statements from herself and other individuals as to the nature and extent of her knee impairments and the impact of the disabilities upon her ability to work, obtain all updated VA treatment records (to include from the VA healthcare facility at Maxwell Air Force Base and the Kirkland Clinic) and private medical records for which sufficient releases were received, and afford the Veteran VA examinations to assess the severity of her service-connected knee disabilities.

As explained above, all relevant VA treatment records (including treatment records from Maxwell Air Force base and the Kirkland Clinic) have been obtained and associated with the file.  Also, VA examinations were conducted in September 2012 and June 2014 to assess the severity of the Veteran's service-connected knee disabilities.  These examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

The AOJ sent the Veteran a letter in April 2014 and asked her to identify any additional treatment records, to complete the appropriate release form so as to allow VA to obtain any relevant private treatment records, and to submit statements from herself and other individuals as to the nature and extent of her knee impairments and the impact of the disabilities upon her ability to work.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran has not subsequently identified any additional treatment records or submitted any signed and completed release form to allow VA to obtain private treatment records.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished. 38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not identified any additional relevant treatment records or submitted the appropriate release form to allow VA to obtain private treatment records, VA has no further duty to attempt to obtain any additional treatment records.
Thus, with respect to the appeal for higher initial ratings for the service-connected right and left knee disabilities, the AOJ substantially complied with all of the Board's relevant September 2011 and April 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected knee disabilities are both rated under 38 C.F.R. § 4.71a, DCs 5010-5260 on the basis of traumatic arthritis with noncompensable limitation of motion and DC 5257 on the basis of instability/recurrent subluxation.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Here, the Veteran's knee disabilities have been partially described as traumatic arthritis (DC 5010), which has been rated on the basis of limitation of knee flexion under DC 5260. 

Traumatic arthritis is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, DC 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2014).

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis can also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel has subsequently held that separate ratings can also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Limitation of knee flexion is rated as follows: a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted when it is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

Limitation of knee extension is rated as follows: a 10 percent rating is warranted when it is limited to 10 degrees; a 20 percent rating is warranted when it is limited to 15 degrees; a 30 percent rating is warranted when it is limited to 20 degrees; a 40 percent rating is warranted when it is limited to 30 degrees; and a 50 percent rating is warranted when it is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

Knee impairment with recurrent subluxation or lateral instability is rated as follows: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe. 38 C.F.R. § 4.71a, DC 5257.

In the present case, the Veteran reported during a September 2005 VA examination that she experienced bilateral knee pain and swelling and occasional giving out of the left knee resulting in falls.  The right knee did not give out.  As a result of her knee symptoms, she experienced difficulty using stairs, getting in and out of vehicles, and getting in and out of the tub and she unable to walk for prolonged periods of time.  She used medications and rest to treat her symptoms and she occasionally used a pair of crutches, but she did not use any knee brace.  She was employed as a civilian contractor with the National Guard and her knees bothered her when she used the stairs at work.  She had missed one day of work due to her knee disabilities.

Examination revealed that the Veteran had a slightly wide-based gait and a limp, but she did not use any ambulatory aids.  Deep knee bends could not be performed normally.  There were two surgical scars on the right knee, one of which was the result of a cyst removal, ran horizontally, and measured approximately 3.5 inches.  The second right knee scar was from an anterior cruciate ligament reconstruction, was located vertically on the lower aspect of the knee, and also measured approximately 3.5 inches.  There was no swelling or effusion of the right knee, but there was tenderness noted around the patellofemoral medial range of motion.  

The right knee ranges of motion were recorded as flexion to between 100 and 110 degrees and extension to 0 degrees.  The ranges of motion were associated with some pain, but there was no crepitus.  As for the left knee, there was a well-healed lateral incisional scar which measured approximately 3.5 inches in length and there was tenderness all around the knee.  Left knee flexion was to 100 degrees and the last 5 to 10 degrees of extension were limited secondary to pain.  The left knee movements were painful, but there was no crepitus.  There was no instability of either knee.  X-rays revealed mild degenerative changes of both medial compartments of the femorotibial joints, status post repair of the cruciate ligament with a 2 screw fixation at the right intercondylar region and an anterior right tibial tuberosity.  The Veteran was diagnosed as having status post bilateral knee surgeries with post-traumatic degenerative joint disease of both knees.

The examiner who conducted the September 2005 VA examination opined that functional loss due to pain in the knees was moderate (i.e., 50 percent) on a regular basis.  The joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare ups and at that time, functional loss was estimated as being moderate to moderately severe in both knees.

Medical records dated in April and May 2009 include reports of knee pain. Examination revealed that there were multiple scars on both knees, including a lateral scar on the left knee and previous arthroscopy punctures.  The ranges of knee motion were normal and there was no evidence of any instability, but there was marked patellofemoral grind, crepitance, and tenderness over the patella with a positive compression test.  X-rays and MRIs of the left knee revealed significant changes in the patellofemoral joint, changes most consistent with synovial inflammation, pronounced chondromalacia, an old partial lateral meniscectomy, advanced degenerative changes, and tricompartmental disease.

The report of a VA examination dated on May 25, 2010 indicates that the Veteran reported progressively worsening knee symptoms which were treated with medications, but responded poorly to such treatment.  The knee symptoms reported by the Veteran included giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes several times a year (but less than monthly), and repeated effusions.  There was no deformity, episodes of dislocation or subluxation, symptoms of inflammation, or constitutional symptoms/incapacitating episodes of arthritis.  Severe flare ups of knee symptoms occurred on a weekly basis for hours at a time, were precipitated by walking, and were alleviated by rest.  The Veteran contended that such flare ups had an 80 percent effect on loss of motion or other functional impairment.  As a result of her knee disabilities, the Veteran was unable to stand for more than a few minutes or walk for more than a few yards.  She occasionally used crutches.

Examination revealed that the Veteran had an antalgic gait.  There was no other evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  There was right knee edema, tenderness, pain at rest, mild anterior/posterior instability in 30 degrees of flexion, cruciate ligament instability slightly greater than 1/4 Lachman's, weakness, guarding of movement, grinding, clicks or snaps, subpatellar tenderness, locking, effusion, and possible crepitus.  As for the left knee, there was crepitus, tenderness, pain at rest, weakness, guarding of movement, clicks or snaps, grinding, subpatellar tenderness, and locking.  There was no left knee instability or effusion.  Also, there was evidence of a tear in both knees in that McMurray's testing was positive.  There were no bumps consistent with Osgood-Schlatter' s disease or masses behind either knee, there was no meniscus dislocation in either knee and no meniscus was surgically absent, there were no abnormal tendons or bursae in either knee, and there were no other knee abnormalities.

The ranges of left and right knee motions were recorded as being flexion to 75 degrees and 90 degrees, respectively, and extension to 0 degrees bilaterally.  There was objective evidence of pain with active motion of both knees, there was objective evidence of pain following repetitive motion of both knees, and there were additional limitations after three repetitions of the ranges of motion of both knees (the most important factor was pain).  The ranges of left and right knee motions following repetitive motion were recorded as being flexion to 70 degrees and 80 degrees, respectively, and extension to 0 degrees.  There was no joint ankylosis.  An MRI of the left knee revealed a large degenerative tear of the lateral meniscus and intermediate grade degenerative arthropathy (worst in the lateral compartment), but there was no ligamentous injury.  An MRI of the right knee revealed intermediate grade degenerative arthropathy (worst in the lateral compartment), degenerative tearing of the lateral meniscus, an abnormal signal within the anterior cruciate ligament graft consistent with early degeneration, and a small joint effusion.  

The Veteran was diagnosed as having a large degenerative tear of the left lateral meniscus, moderate degeneration of the left medial meniscus without discreet tear, grade IV chondromalacia of the left lateral compartment with bridging osteophytes, grade II chondromalacia of the left medial compartment and patella, bilateral intermediate grade degenerative arthropathy (worst in the lateral compartment), degenerative tearing of the right lateral meniscus, abnormal signal within the right anterior cruciate ligament graft consistent with early degeneration, a small right knee joint effusion, and a small right knee popliteal baker's cyst.  She was employed on a full time basis as a recruiter for the National Guard and her knee disabilities had significant effects on her occupation in that they resulted in decreased mobility, weakness or fatigue, and pain.  Also, there were mild to severe effects on some activities of daily living and she was unable to participate in sports.

Medical records dated from May to December 2010 include reports of bilateral knee pain and soreness and left knee instability, tightness, stiffness, tenderness, swelling, and redness.  The left knee pain was constant, 1-6/10 in intensity, and sharp/shooting in nature and the left knee symptoms were aggravated by weightbearing and relieved with rest and medications.  In August 2010, the Veteran underwent a left knee anterior cruciate ligament reconstruction with quadrupled hamstring autograft and left knee arthroscopy with chondroplasty of the medial femoral condyle, trochlea, and patella.  She was temporarily unable to work due to the knee surgery and she used crutches and a left knee brace following the surgery.

Examinations of the left lower extremity revealed that the extremity was neurovascularly intact, that the Veteran was sensate, and that her wounds were well healed with no erythema, induration, or drainage.  She occasionally walked with a left antalgic gait and a trendelenburg gait.  There was occasional minimal effusion, tenderness to palpation, edema, stiffness, a longitudinal scar over the lateral portion of the knee, occasional laxity with Lachman's testing, and a slight pivot.  As for the right knee, there was a direct anterior transverse incision from a previous cyst removal, a longitudinal incision based anteriorly from an anterior cruciate ligament procedure, mild crepitation in the patellofemoral articulation, some laxity with Lachman's testing, occasional edema, a slight pivot, medial joint line tenderness to palpation both anteriorly and posteriorly, and tenderness along the lateral side joint line.  There was no significant right knee effusion, posterior drawer testing was negative, and the Veteran was neurovascularly intact distally in the right lower extremity.  

The active ranges of left knee motion were recorded as being flexion to between 40 degrees and 130 degrees.  Left knee extension was to between 7 degrees and 0 degrees.  There was a "5 to 7 degree flexion contracture" of the right knee and right knee flexion was to 130 degrees.  X-rays and MRIs revealed femoral and tibial hardware on the right with tunnels from previous anterior cruciate ligament reconstruction, mild to moderate degenerative changes in the right knee with loss of lateral joint space, a small right knee joint effusion, some osteophytes and degeneration of the patellofemoral articulation bilaterally, decreased joint space bilaterally, grade IV chondromalacia in the left lateral compartment, chondromalacia in the left medial compartment and patellofemoral articulation, a degenerative tear within the remaining portion of the left lateral meniscus, right knee chondromalacia, and some degenerative tearing of the right lateral meniscus. Diagnoses of left knee anterior cruciate ligament tear, mild left knee osteoarthritis, and status post left anterior cruciate ligament reconstruction medial femoral condyle chondroplasty were provided.

During a May 2011 VA examination the Veteran reported that she experienced progressively worsening bilateral knee pain which was treated with medication.  There was also bilateral giving way, stiffness, and decreased speed of joint motion.  There was no deformity, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, history of trauma to the joints, history of neoplasm, or constitutional/incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes at a time and walk 1/4 mile.  She intermittently/occasionally used a knee brace and crutches.  Severe flare ups of knee symptoms occurred every 2 to 3 weeks, lasted for hours at a time, were precipitated by walking and standing, were alleviated by rest and an ice pack, and resulted in an inability to "walk and stand much."  

Examination revealed that the Veteran's gait was normal, that there was no other evidence of abnormal weight bearing, and that there was no loss of a bone or part of a bone or inflammatory arthritis.  As for the right knee, there were no bumps consistent with Osgood-Schlatter' s disease and no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar/meniscus abnormality, tendon or bursae abnormality, or any other abnormalities.  With respect to the left knee, there was bony joint enlargement, abnormal motion, crepitation, and evidence of a meniscus tear with a positive McMurray's test.  There were no bumps on the left consistent with Osgood-Schlatter' s disease, no mass behind the left knee, and no left knee clicks or snaps, grinding, instability, patellar abnormality, locking, effusion, dislocation, surgically absent meniscus, abnormal tendons or bursae, or any other knee abnormalities.

The ranges of left and right knee motions were recorded as being flexion to 100 degrees and 110 degrees, respectively, and extension to 0 degrees bilaterally.  There was objective evidence of pain with active motion on both sides and objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of the ranges of motion.  Also, there was no joint ankylosis.  The Veteran was employed full time as a clerk and had lost 2 weeks of work during the previous 12 months due to knee surgery.  She was diagnosed as having bilateral knee degenerative joint disease.  These disabilities had significant effects on her occupation in that they resulted in lack of stamina, pain, and increased absenteeism.  The disabilities also had mild to moderate effects on some activities of daily living and prevented participation in sports, recreation, and traveling.

During an August 2012 telephone communication with the Veteran (see the August 2012 "Report of General Information" form (VA Form 21-0820)) and a September 2012 VA knee examination the Veteran reported that she experienced daily bilateral knee pain.  She wore a prosthesis, elevated her knees, and used ice to treat her symptoms.  There were no flare ups of knee symptoms.

The ranges of right and left knee motion were recorded as being flexion to 110 degrees (with pain at 0 degrees) and 120 degrees (with pain at 0 degrees), respectively, and extension to 0 degrees (with pain at 9 degrees or any degree of hyperextension) bilaterally.  After 3 repetitions of the ranges of motion, the ranges of right and left knee motion were recorded as being flexion to 105 degrees and 110 degrees, respectively, and extension to 0 degrees bilaterally.  There were additional limitations in the ranges of motion of the knees and lower legs following repetitive motion and there was functional loss/functional impairment of the knees and lower legs after repetitive use in terms of less movement than normal, incoordination (impaired ability to execute skilled movements smoothly), and pain on movement.  
There was tenderness or pain to palpation for joint line or soft tissues of both knees and 1+ (0-5 millimeters) anterior instability (Lachman testing) of both knees.  However, muscle strength associated with knee flexion and extension was normal (5/5) bilaterally, all other knee stability tests were normal, there was no evidence or history of any recurrent patellar subluxation/dislocation, and the Veteran did not have any shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  

Moreover, the Veteran did experience a meniscus tear with frequent episodes of joint pain bilaterally and she did undergo a bilateral meniscectomy in 1983 and subsequent knee surgeries.  The residual symptoms of the surgeries were pain and limited range of motion.  The Veteran had not undergone any total knee joint replacement.  There were scars associated with her knee disabilities, but none of the scars were painful or unstable and the total area of all related scars was not greater than 30 square centimeters (6 square inches).  She did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed mild degenerative changes of the tibiofemoral joints bilaterally and a prior anterior cruciate ligament repair with degenerative changes of the patellofemoral joints, but there was no X-ray evidence of any effusion, fracture, or patellar subluxation.  The Veteran was diagnosed as having bilateral degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of both knees.  She was employed as a contractor with the National Guard, but her knees were not affected because she had a desk job.

The report of a September 2012 VA scars examination reflects that there was a linear right lower extremity scar which was 10 centimeters in length, a linear left lower extremity scar which was 2 centimeters in length, and three superficial non-linear left lower extremity scars.  One of the superficial non-linear scars measured 11 centimeters by 1 centimeter and the other two measured 1 centimeter by 1 centimeter.  Overall, the approximate total area of the left lower extremity superficial non-linear scars was 13 square centimeters.  The Veteran's scars were not painful or unstable and they did not result in any limitation of function.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with any scar and the scars did not affect the Veteran's ability to work.

VA X-ray and MRI reports dated in April and June 2014 reveal that there were bilateral moderate degenerative changes of the knees with previous surgical interventions.  As for the left knee, there was a replaced left anterior cruciate ligament that was strained and elongated, subluxation that was causing severe chronic dessication to the lateral knee joint, chondromalacia patella, and effusion with a Baker's cyst.

The report of a VA examination dated on June 11, 2014 indicates that the Veteran reportedly experienced bilateral knee pain, swelling, and tightness.  There was right knee weakness and the right knee would give way resulting in falls.  In addition to the daily right knee pain, there was occasional sharp pain.  The Veteran was unable to sit low in a chair, knee swelling occurred when she walked, and she experienced difficulty getting out of a chair and walking.  There was decreased range of motion with pain and swelling after exercise, however such range of motion loss was not able to be quantified.

The ranges of right and left knee motions were recorded as being flexion to 120 degrees (with pain at 120 degrees) and 100 degrees (with pain at 80 degrees), respectively, and extension to 0 degrees with no objective evidence of painful motion bilaterally.  After 3 repetitions of the ranges of knee motion, the ranges of right and left knee motions were flexion to 115 degrees and 100 degrees, respectively, and extension to 0 degrees bilaterally.  There was additional limitation in the ranges of motion of the knees and lower legs following repetitive-use testing and there was functional loss/functional impairment of the knees and lower legs after repetitive use in terms of less movement than normal, pain on movement, swelling, and interference with sitting.  There was tenderness or pain to palpation for joint line or soft tissues of both knees and muscle strength associated with knee flexion and extension was normal (5/5) bilaterally.

There was 1+ (0-5 millimeters) of left knee medial-lateral instability and evidence of moderate recurrent patellar subluxation/dislocation of the left knee, but all other knee stability tests were normal.  The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  She did experience bilateral meniscal tears with frequent episodes of joint pain and bilateral meniscectomies which resulted in her reported knee symptoms.  She also underwent bilateral anterior cruciate ligament repairs, but she had not undergone any total knee joint replacement.  There were scars associated with the Veteran's knee disabilities, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's knee disabilities.  She occasionally used a brace, crutches, and a cane.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed degenerative or traumatic arthritis, but no evidence of patellar subluxation.

The Veteran was diagnosed as having bilateral degenerative arthritis and chondromalacia patella of the knees and laxity of the left anterior cruciate ligament and posterior cruciate ligament.  These disabilities affected her ability to work in that they impacted her ability to stand for prolonged periods of time, walk, climb, or do manual work.  The examiner who conducted the examination concluded that any additional impact on function due to pain, swelling, or weakness (apart from what was described in the examination report) could not be determined or quantified based on the Veteran's available history.

A June 2014 VA scars examination report reflects that the Veteran had multiple scars around her knees due to several surgeries.  There was a horizontal scar across the right knee which was 8.5 centimeters in length, a vertical scar over the right knee which was 10.5 centimeters in length, three arthroscopic scars on the right knee which each measured 1 to 1.5 centimeters, a scar on the lateral aspect of the left knee which was 10 centimeters in length, a scar below the left knee which was 5 centimeters in length, and three arthroscopic scars on the left knee which each measured 1 to 1.5 centimeters.  There were no scars that were painful or unstable, there were no superficial or deep non-linear scars, the scars did not result in any limitation of function, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the scars.  The scars did not impact the Veteran's ability to work.

I. Limitation of Motion

The above evidence reflects that during the claim period, the Veteran's knee disabilities have been manifested by pain, swelling, instability, an abnormal gait (including a limp), scarring, tenderness, grinding, crepitance, stiffness, weakness, incoordination, decreased speed of joint motion, locking, effusions, edema, guarding of movement, clicks/snaps, soreness, tightness, and redness.  The Veteran has been able to perform right knee flexion to between 80 degrees and normal, right knee extension to between 7 degrees and normal, left knee flexion to between 40 degrees and normal, and left knee extension to between 10 degrees and normal.  These ranges of knee motion take into account any additional loss of motion after repetitive use and they warrant no more than 10 percent ratings under DCs 5260 and 5261.  Also, there has been no time during the claim period that the ranges of knee flexion and extension have simultaneously warranted 10 percent ratings under DCs 5260 and 5261 so as to allow for the assignment of a separate additional 10 percent rating for either knee.

As for functional impairment, the examiner who conducted the September 2005 VA examination indicated that functional limitation due to pain was moderate (50 percent) on a regular basis and that function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare ups and that there was moderate to moderately severe functional loss.  The Veteran reported severe flare ups during the May 2010 VA examination and estimated that such flare ups had an 80 percent effect on loss of motion or other functional impairment and examination of the knees revealed objective evidence of pain with active motion and after repetitive motion and additional limitations after 3 repetitions of the ranges of motion.  The Veteran again reported severe flare ups during the May 2011 VA examination and she indicated that they resulted in an impaired ability to walk and stand.  There was pain with motion and following repetitive motion, but no additional limitations after repetitive use.  Also, there was pain during the entire ranges of knee flexion and during the last 9 degrees of knee extension bilaterally during the September 2012 VA examination and the examiner noted that there were additional limitations following repetitive use and functional loss/impairment in terms of less movement than normal, incoordination, and pain on movement.

The examiners who conducted the September 2005, May 2010, May 2011, and September 2012 VA examinations did not specify whether and to what extent (in degrees) there was any additional limitation of motion of the either knee due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  However, this deficiency was corrected in the June 2014 VA examination report.  The Veteran reported symptoms associated with flare ups during that examination, but it was noted that any range of motion loss due to flare ups could not be quantified.  The examiner noted that there was functional loss/functional impairment of the knees and lower legs after repetitive use in terms of pain on movement (there was no indication of any limitation due to weakened movement, excess fatigability, or incoordination) but pain did not begin until 120 degrees of flexion in the right knee and 80 degrees of flexion in the left knee (both of which warrant a noncompensable rating under DC 5260).  There was no pain associated with knee extension.  Additionally, the examiner concluded that any additional impact on function due to pain, swelling, or weakness (apart from what was described in the examination report) could not be determined or quantified in light of the Veteran's available history.

In light of the above, the ranges of knee motion that have been objectively measured during the claim period, and the fact that the Veteran has retained the ability to perform occupational tasks despite her knee disabilities, even considering pain, flare ups, and other functional factors, the Board finds that the Veteran's knee symptoms have not been shown to be so disabling to actually or effectively result in limitation of knee flexion to 30 degrees or limitation of knee extension to 15 degrees, which are the requirements for 20 percent ratings for limitation of knee flexion and extension under DCs 5260 and 5261.  Similarly, there is no time during the claim period that the knee symptoms have been simultaneously shown to be so disabling to actually or effectively result in limitation of knee flexion to 45 degrees or limitation of knee extension to 10 degrees (the requirements for 10 percent ratings for limitation of knee flexion and extension under DCs 5260 and 5261) so as to warrant a separate 10 percent rating for either knee.  Hence, initial ratings higher than 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the knees are not warranted at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5260-5261.

As for left knee instability, the evidence dated prior to June 11, 2014 includes reports of occasional instability and giving way of the knee.  There was no objective evidence of any left knee instability during the September 2005 VA examination, in the treatment records dates in April and May 2009, or during the VA examinations dated in May 2010 and May 2011.  There was evidence of occasional laxity with Lachman's testing in the treatment records dated from May to December 2010 and only 1+ anterior instability during the September 2012 VA examination.  There was no evidence of any recurrent subluxation or instability at the time of the September 2012 examination.  In light of the Veteran's competent and credible reports of occasional left knee instability, the fact that there were only occasional findings of left knee laxity from May to December 2010, the finding of 1+ anterior instability during the September 2012 VA examination, and the absence of any other objective clinical evidence of left knee instability or recurrent subluxation/dislocation prior to June 11, 2014, the Board finds that the left knee instability was at most slight during this period (which equates to a 10 percent rating under DC 5257).  Thus, an initial rating higher than 10 percent for left knee instability is not warranted at any time prior to June 11, 2014.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5257.

With respect to the period since June 11, 2014, the VA examination that was conducted on that date indicates that there was 1+ left knee instability and moderate recurrent subluxation/dislocation.  However, all other knee stability tests were normal.  This evidence supports a finding of at most moderate instability/recurrent subluxation or dislocation (which equates to a 20 percent rating under DC 5257).  The only and earliest time that that it can be factually ascertained that the Veteran's left knee symptoms approximated the criteria for a 20 percent rating under DC 5257 is June 11, 2014, the date of the June 2014 VA examination.  Hence, an initial rating higher than 20 percent for left knee instability is not warranted at any time since June 11, 2014.  Id.

With regard to the right knee, there is no evidence of any instability prior to May 25, 2010 and the Veteran specifically reported during the September 2005 VA examination that the right knee did not give out.  During the May 2010 VA examination, the Veteran reported giving way of the right knee and examination revealed mild right knee instability and cruciate ligament instability slightly greater than 1/4 Lachman's.  She has continued to report instability/giving way of the right knee since the May 2010 examination.  Also, there was some laxity with Lachman's testing evident in the treatment records dated from May to December 2010 and 1+ instability during the September 2012 VA examination.  However, all other right knee stability tests have been normal since May 25, 2010 and there was no objective evidence of any right knee instability during the May 2011 and June 2014 VA examinations.  In light of this evidence and the fact that the earliest time that it can be factually ascertained that the Veteran experienced right knee instability is May 25, 2010 (the date of the May 2010 VA examination), the Board finds that an initial compensable rating for right knee instability is not warranted at any time prior to May 25, 2010.  Also, the right knee instability since that date has been at most slight and an initial rating higher than 10 percent for right knee instability is not warranted at any time since that date.  Id.

The Board has also considered whether a separate or higher rating is warranted under 38 C.F.R. § 4.71a, DC 5259 which provides a 10 percent rating for symptomatic removal of semilunar cartilage.  In this case, there is evidence of symptomatic removal of semilunar cartilage bilaterally.  Specifically, the examiner who conducted the September 2012 VA examination found that the Veteran had residual pain and limited range of motion bilaterally due to her meniscectomies. However, the Board finds that the Veteran is not entitled to a separate 10 percent rating under DC 5259 because there is no other symptomatology associated with the removal of semilunar cartilage that has not been accounted for by the 10 percent ratings under DCs 5010, 5260, and 5257.  The assignment of a separate 10 percent rating under DC 5259 would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2014).  

Additionally, the Veteran is not entitled to a rating under DCs 5256, 5258, 5262, or 5263 as there is no evidence of ankylosis, dislocated semilunar cartilage, tibia or fibula impairment, or genu recurvatum at any time during the claim period.

There is evidence of knee scarring during the claim period.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As her service connection claim was received in July 2005, the amendments are not applicable in this instance and will not be applied in this case.

To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805). 38 C.F.R. § 4.118, DCs 7800-7805 (2005).

In this case, the Veteran's knee scars do not involve the head, face, or neck and there is no evidence that they are deep, cause any limitation of motion or function, affect an area exceeding at least 6 square inches, or are unstable or painful.  Hence, a separate initial compensable rating for knee scars is not warranted at any time during the claim period.  Id.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's knee disabilities are all contemplated by the appropriate rating criteria as set forth above.  Specifically, her knee symptoms are contemplated by DCs 5010, 5257, 5260, and 5261 in that these diagnostic codes provide ratings based upon the extent to which all of her knee symptoms cause overall limitation of motion and function of the knee and knee instability.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, the Veteran has not reported, and the evidence does not otherwise reflect, that she has been unemployed during the claim period due to any service-connected disability or that she has been prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial rating higher than 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the right knee is denied.

Entitlement to an initial compensable rating prior to May 25, 2010 and an initial rating higher than 10 percent since that date for right knee instability is denied.

Entitlement to an initial rating higher than 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy of the left knee is denied.

Entitlement to an initial rating higher than 10 percent prior to June 11, 2014 and an initial rating higher than 20 percent since that date for left knee instability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


